 

15

UNITED STATES DISTRICT COURT FoR

THE NORTHERN DISTRICT OF NEW YORK
0 445 Broadway; Albany, NY1220'7-2936 0

m . ’ .
John Vidurek, Gera.rd Aprea, et al Jurisdlctlon: Coust of Record, under
Plaintiffs the rules of Cornmon Law1
- Against - Magistrate: Christian F. Humrnel

Case NO: l:lS-cv-392

Governor A. Cuomo, New York State Senate

and New York State Assembly NOTICE OF MOTION
Defendants FoR PANEL DECIsIoN

` F|LED

 

 

 

 

 

NEw Yoru< STATE ) NUV 01 2018
):ss.
DUTCHESS CouNTY ) AT n-CLQCK

 

 

john F`.. Uulnurad. fierl\ - Nbany

 

Plaintiffs move the court for a decision by a panel of the court for reconsideration under Rule E'»S(b).2
On October 9, 2018 Judge Mae A. D'Agostino issued a Memorandurn-Decision and Order to dismiss
plaintiffs’ Action at Law pursuant to Rule 12 b (6), in error. Plaintiffs respond to that order point by
point as follows:

The general rule is that a complaint should not be dismissed unless it “wa§_l;eygammht” that the
plaintiff can prove “MLQ[&QL§” in support of his clairn,3 which is not the case in this Action. “Even

if the wrongdoer has not demanded such relief in his pleadings every final judgment shall grant the

 

' "A Court of Record is a judicial tribunal having attributes and exercising tunctions independently of the person of the magistrate
designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings being enrolled for a
perpetual rnerriorial." Jones v. lones, 188 Mo.App. 220, 175 S.W. 22?, 229; Ex parte Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See,
also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

Z Rule 35(b) Motion for Panel Decision. A party in a case decided by a singlejudge may move for a decision by a panel ofthe Court.

3 Blacks 4th "i"?ze general rule in appraising the su_§iciency of a complaint j?)r failure to state a claim is that a complaint should not be
dismissed unless it appears beyond doubt that the plaintiff can prove no set affects in support ofiils claim which would entitle him to
reiief” - CONLEY VS. GIBSON (195?),355 U.S, 41, 45, 46, 't'S S.Ct. 99, 102, 2LEd 2d 80; SEYMOUR VS. UNTON NEWS
COMPANY, ';' Cir., 1954,2]7 F.2d 168.

MoTloN FOR RECONSIDERATION PAGE l or 16 VIDUREK -A- CUoMo

 

20

25

30

35

40

relief to which the party in whose favor it is rendered is entitledl "4

II. BACKGROUND: ln the defendants’ motion to dismiss, they argue that (1) plaintiffsl Action at
Law must be dismissed because plaintiffs' are "sovereign citizen" and a Second An;iendment challenge
is frivolous, as the legal theory of "sovereign citizens" has no basis in law. (2) Defendants further
contend that plaintiffs' claims must be dismissed due to collateral estoppell

A. STANDARD OF REVIEW: Defendants made a motion to dismiss for failure to state a claim pursuant
to Rule 12(b)(6) to test the legal sufficiency of the plaintiffs’ claim for relief. Defendants assert that the
presumption of truth does not extend to legal conclusions and that the pleading’s claim that the
defendants acted unlawfully are not plausible and therefore cannot raise a claim of entitlement to relief
and therefore must be dismissed

PLALNTIFFS REBUTTAL A: T he defendants’ claim that plaintiffs’ Action at Law lacks legal sufficiency
(frivolous) and plausibility, Which is an opinion that can only be discovered via examination after the
defendants answer and the facts and positions of both parties can be examined by the tribunall A
plausible claim is defined as reasonable, valid, and truthful and what is more reasonable and valid then
the plaintiffs’ trust and expectation of its Republican form of govemment’s obedience to the Supreme
Law of the Land, see Article Vl clause 2 “anything in the Constitution or laws of any State to the
contrary nonvithsianding”; whereas defendants breached that trust. Plaintiffs’ expectations of
defendants’ obedience are secured by the Constitution and its cap stone Bill of [unalienable] Rjghts.
Plaintiff’s verified pleading uncovered these facts concerning the aforesaid breach of that trust by the
defendants, who took an oath!

By standard definition, our claimsldefenses are only frivolous if they do not controvert material points

of the opposing pleading and are not provable to be true. It’s not frivolous because the court has never

 

4 Every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even ifthe party has not demanded
such reliefin his pleadings.“ U`S. V. WH'ITE COUNTY BRIDGE COMMISSION (1960), 2 Fr Serv 2d 107, 2?5 FZd 529, 535.

Mo'rIoN FoR RECoNslI)ERATIoN PAGE 2 oF 16 VIDuREK -A- Cquo

 

 

 

 

45

50

55

60

65

70

heard it before, or is uncomfortable with it, or doesn't like it, or because the court does not want to
believe it could be true.
lt is Asst. A.G. McCartin’s diatribe that is frivolous,5 it is his rants that do not controvert any material
points and are interposed for the mere purpose of delaying in hope of a “status quo” ruling so that the
defendants can fraudulently remain Silent and avoid their duty to speak.
“Silence can only he equated with fraud where there is a legal or moral duty to speak, or
where an inquiry left unanswered would he intentionally misleading.” U.S. v Tweel, 550
F.2d 297, 299.; Also U.S. v Prudden, 424 F.2d 1021, 1032; Carrnine v Bowen, 64 A.932.
To interpret a rule (which is not law) so that it would deny plaintiffs’ unalienable right of redress of

grievances protected by the First Amendment, would be repugnant, not only to the Constitution, but to

the courts own rules likewise, because it abridges numerous substantive rights

MS_L§_ZQZZ_@ “rules shall not abridge, enlarge or modify any substantive right
All laws in conflict with such rules shall he of no further force or eject after such rules

have taken ejl"ect."

(l) lt abrogates plaintiffs’ right of redress where we read:

Amendment I - “Congress shall make no law respecting the right of the people to petition
the Governm ent for a redress ofgrievances.”

(2) It abrogates plaintiffs’ right of due process where we read:

“Law in its regular course of administration through courts of justice is due process.”
Leeper vs. Texas, 139, U.S. 462, ll SUP CT. 57?', 35 L ED 225.

"...no man shall be deprived of his property [or liberty] without being heard in his own
defense.” Kinney V. Beverly, 2 Hen. & M(VA) 381, 336.

Amendment V - "No person shall be deprived of liberty without due process of law.”
Using Rule 12 to deny the plaintiffs’ unalienable right of redress and due process adds insult to injury

considering the fact that this case against the defendants is about denial of unalienable rights

 

5 FRIVOLOUS: An answer is "frivolous" where it appears from bare inspection to be lacking in legal sui'liciency, and, where in any
view of the facts pleaded, it does not present a defense. Neeli.is vl Neefus, 209 Minn. 495, 296 NtW. 5’?9, 581. Any pleading is called
"frivolous" when it is clearly insufficient on its face, and does not controvert the material points of the opposite pleading, and is
presumably interposed for mere purposes of delay Or to embarrass the opponentl Erwin v, Lowery, 64 N.C. 32]; Strong v. Sproul, 53
N.Y, 499; Gray v. Gidiere, 4 Strob., S.C., 442; ln re Bearn, 93 N.J.Bq, 593, ll’l A. 613, 614; Milberg v. Keuthe, 98 N.J.L. ?79, 121 A.
?13,?14.

MoTIoN FoR RECoNsrnERATIoN PAGE 3 oF 16 VlnuREK -A- CUoMo

 

75

80

85

90

Government will be imperiled if it fails to observe the law scrupulouslyl lf the Governrnent becomes a
lawbreaker, it breeds contempt for law; it invites every man to become a law unto himself ...6 What
could be more significant to a Court of Justice then obedience to that Law by our hired servants‘?

For the defendants to claim that the plaintiffs’ “Action at Law” lacks legal sufficiency, while the
defendants’ unlawful actions strike at the very heart of what is lawful, their actions become the
epitome of lawlessness Por by those actions, the defendants “deny” the sovereignty of the People and
the real Law that We the People “Ordained and Established,”? which they took an oath to support and
obey. This is the root of the problem and the purpose of this case and to claim that this case lacks
plausibility is a denial of reality in favor of fictiong as the defendants continue to hold repugnant
statutes above the Law of the land and refuse the lawful plaintiffs’ rightful redress of grievancesl

“Congress shall make no law respecting or abridging the right of the people to
petition the Government for a redress of grievances.” - Amendmentl

The lawless defendants deny and blatantly refuse to answer the plaintiffs, while having a duty to speak
but in its stead remain silent,9 thereby defrauding the plaintiffs

The defendants are lawless stewards acting under color of law beyond their authority. The People
defined and vested defendants with legislating authorities, only to be lulled asleep while the defendants
expanded their power and authority only to be used against us. With the draining of the swamp the

time is ripe that we wake up and hold them accountable and require obedience to the Law. Defendants

 

6 "Decency, security and liberty alike demand that government ojicials shall be subjected to the same rules of conduct that are
commands to the citizen. ln a government of laws, existence of the government will be imperiled if it fails to observe the law
scrupulously". [...Our Government is the potenl, the omnipresent teacher. For good or for ill, it teaches the whole people by its
example...] Crime is contagiousl l,l" the Government becomes a lawbrealcer, it breeds contempt for law,' it invites every man to become a
law unto him self," it invites anarchy. To declare thatl in the administration of the criminal law, the end justifies the means -- to declare
that the Government may commit crimes in order to secure the conviction of a private criminal -- would bring terrible retribution
Against thatpernicious doctrine this Court should resolulely set itsface" - Olrnstead v. United Statea, 2?7 U.S. 438 (1928).

l We the people of the United States, in order to form a more perfect union, establish justice, insure domestic tranquility, provide for the
common defense, promote the general wei fare, and secure the blessings of liberty to ourselves and our posterity, do ordain and establish
this Constitution for the United States of Arnerica. _ Preamble.

s FICTION OF LAW: Sornething known to be false is assumed to be true. Ryan v. Motor Credit Co., 130 N.J,Eq. 531, 23 A.Zd 607,
621.; that statutes which would deprive a citizen of the rights of person or property without a regular trial, according to the course and
usage of common law, would not be the law ofthe land. Hoke vs. l-lenderson,l$, N.C,l$,25 AM Dec 67?.; A rule oflaw which assumes
as lrue, and will not allow to be disproved, something which is lalse, but not impossible Best, Ev. 419.

9 “Silence can only be equated with hand where there is a legal or moral duty to spealt, or where an inquiry left unanswered would be
intentionally misleading.” U.S. v 'l`weel, 550 F.2d 29')', 299. See also U.S. v Prudden, 424 F.?.d 1021, 1032; Carmine v Bowen, 64 A.932.

MoTIoN FoR RECoNleERATroN PAGE 4 or 16 VIDUREK -A- CUoMo

 

95

100

110

should be ashamed of themselves that they so betrayed the People for the sake of power and filthy
lucre.

B. SovEREIGN CiTizEN ALLEGATioNs: Judge Mae A. D'Agostino holds the defendants’ position that
any legal challenge along such lines [Sovereign Citizenj would be completely meritless Rather,
Plaintiffs' claims are strictly based upon a "sovereign citizen" legal theory.

PLAiNTiFFs RE_BUTTAL B: Plaintiffs strongly denied under oath and continue to deny that plaintiffs
hold such a theoryl How can iudge Mae A. D'Agostino know what the plaintiffs are thinking and
believing until we are heard? And how can the plaintiffs be heard if there are no pleadings? Judge Mae
A. D'Agostino here reveals prejudice and must recuse herself A constitutional provision that right and
justice shall be administered is mandatory upon the departments of governmentl Hence, it requires that
a cause shall not be heard before a prejudicial court.

Plaintiffs believe that the fifty-six (56) USC TitleS are as much the Law of the Land as the Bill of
Rights and that each Title operates within its proper jurisdiction and must be obeyed. Plaintiffs
acknowledge that Congress was empowered under Article I Section 8. Clause 18, to make all laws
which shall be necessary and proper for carrying into execution the foregoing [l'i] powers, and all
other powers vested by this Constitution in the government of the United States, or in any department
or officer thereof. Therefore, statutes are legislated law and when enacted are called positive law, but,
“when a statute is passed in violation of the Constitution, it is the prerogative of courts to declare it
void, or, in other words, to declare it not to be law.”10 Therefore, “an unconstitutional statute is not a
law."ll Wherefore, how can a court agree or disagree if it prejudicially tunis a deaf ear?

ln contrast to the plaintiffs’ status of this action, the Second Circuit has described “sovereign citizens”

as a loosely affiliated group who believe that the state and federal governments lack constitutional

 

*° smiu.
" Jehn F. take Co. v Hill, 203 wis 650, 242 N.w. 5?6, ssi; Floumoy v. rim Nat. sink orshreveporr, 191 La. 1061 3 seed 244, 243.

MoTIoN FoR RECoNsiDERATioN PAGE 5 0F 16 VIDUREK -A- Cquo

 

115

120

125

130

135

legitimacy Other courts have found claims brought under a "sovereign citizen" belief system to be
without merit, frivolous, and without validity in American law.

Asst. A.G. McCartin, in his ten (lO) page motion to dismiss, used the phrase “soverei@ citizen”
fourteen (14) times. Once on page 2, twice on page 3, once on page 5, once on page 7, five times on
page 5, and four times on page 9, whereas the plaintiffs have not used said phrase anywhere in their
papers or anywhere else. Nor have plaintiffs held that the state and federal governments lack
constitutional legitimacy Plaintiff John Vidurek, who is a Law abiding individual, an advocate of
constitutional governinent, and a Vietnam Veteran, thereby a patriot of our Republican form of
government and its laws, has been visited by federal agents three times, over the years, after filing
(three separate) cases in the courts, including this one. Plaintiffs believe the federal judges sent them.
The first question these federal agents asked was, “Are you a sovereign citizen?” My answer was
always no, and I always complied with them completely just as any other “Law abiding” person would
and they always left seemingly satisfied, stating that their inquiry concerning me warranted no further
investigation l guess they listened before they judged!

Asst. A.G. McCartin knows that the plaintiffs are not “sovereigg citizens” as he has defined, for it
would be impossible to research the plaintiffs without seeing that their positions are not “anti-
government”, not “anti-statute”, and not “anti-law.” Even our papers in this Action prove the same.
Asst. A.G. McCartin and “every law enforcement agent knows that the phrase “sovereign oitizen” is
code for “Cop K.iller.” And, by Asst. A.G. McCartin’s juvenile, redundant, and purposeful statements,
has placed all plaintiffs in danger of being accidently abused, seriously injured or even killed by an
overanxious or overzealous officer, agent, or marshal.

We have watched and have heard of cases where individuals were labeled “sovereign citizens” and
when entering the court were surrounded and intimidated by “numerous” court officersl l recall one
time in a case in Greene County N.Y. where the courthouse entrances, street, and halls were heavily

MoTIoN FoR RscoNsinERATioN PAGE 6 oF 16 VinuREK -A- Cquo

140

145

150

155

guarded and patrolled with full gear. When we inquired of one of the clerks, we were told that they
were preparing for potential violence by a radical group, and not long after that statement we found out
they were talking about us.

C. MISSING¥

D. COLLATERAL ESTOPPEL: Defendants claim that this case was already “beard”, that the issue is

 

“identical” to the issue in the previous proceeding; and the issue has been “decided” in the previous
proceeding Although plaintiffs, via sworn statements, corrected the defendants’ aforesaid claims,
Judge Mae A. D'Agostino advanced the false narrative in her decision stating: “This action “came to
trial " or “ltearing” before the court The issues have been "tried ” or “heard” and a decision has been

rendered.”

PLArNTIFFs REBUTTAL D: Asst. A.G. McCartin falsely claims that the plaintiffs litigated and lost a
similar case in New York State Suprerne Court in 2013 and therefore, must be dismissed based upon
the doctrine of collateral estoppel. T his is erroneous on many levels. Ei];s_t, all the cases the defendant

used to defend the doctrine of collateral estoppel shared one common chord that supports the plaintiffs

 

pLLQLQLQg_e_edLng” and, since such a determination was not met, there is no estoppel. S_eggmgl, the case

was not dismissed with prejudicel Ihir_d, similar and identical are not the same things and are therefore
differentl m a few plaintiffs are the same, therefore, "not all the same.” And, Eith, plaintiffs
realized, after being dismissed, that the state court did not have subject matter jurisdiction and that only

the federal court had subject matter jurisdiction, see Article III Section 2.12 Nevertheless, the case was

 

" Artlcle ill JUDIClAL POWER Sectico 2: The judicial power shall extend to all cases, in law and equity arising under this
Constitution, the laws of the United States. and treaties made, or which shall be made, under their authority

MoTIoN FoR RECoNsiDERATIoN PAGE 7 oF 16 VrDUREK -A- CUoMo

 

 

160

165

170

175

180

185

190

thrown-out, by the defendants’ motion, for failing to state a claim, and therefore, was never heard.

Déja vu?

lt is the defendants’ “motion to dismiss”, that “should be dismissed” for failure to state a claim upon
which Lief (dismissal) can be granted Defendants cherry picked statements from plaintiffs’ action
and inserted their own private distorted interpretation, whereas; plaintiffs were careful to express their
meaning precisely supported by facts, law and connotations in both the footnotes and body of the
pleading

One example in point, defendants fabricated a theme, renting and raving in their motion, that plaintiffs’
were “sovereign citizens” afk/a “cop killers,” presumably because plaintiffs identified themselves to be
“sovereign,” a fact that Ptesident Trump recently made clear in his address to the United Nations on
Sep 19, 2017, saying:

“i'n America, the people govern, the people rule, and MQMLAB. 1 was elected
not to take power, but to give power to the Atnerican people, where it belongs,' If the

rignteous many, do not confront the wicked few, then evil will triumph.”- President Trump
And, a fact that our founding fathers in the Antifederalist paper No. 47 stated:

“A republican, or free government can only exist where the body of the people are virtuous,

and where property is pretty equally dividedl in such a government [LLMZQ_CLL&§
Wgn and their sense or opinion is the criterion of every public measure For when this

ceases to be the case, the nature of the government is changed, and an aristocracy, monarchy
or despotism will rise on its ruin. The highest responsibility is to be attained in a simple
structure of government for the great body of the people never steadily attend to the
operations of government and for want of due information are liable to be imposed [up]on.”

And, in fact, New York Law acknowledges that the People are sovereign
Suprerne sovereignty in the people - No authority can, on any pretense whatsoever, be
exercised over the citizens of this state, but such as is or shall be dem_djomwt§m
mgmp_l_e of this state. + N.Y.CVR. LAW §2: NY Code - Section 2.

And, in fact, State courts, including NY, acknowledge that the People are sovereignl

“The people of this State, as the successors of its former s_gj;e;eign, are M_g_{l the
rights which formerly belonged to the King by his prerogative.” Lansing v. Sn‘iith, 4 Wend. 9

MoTIoN ron RECoNsu)ERATIoN PAGE 8 oF 16 VIDUREK -A- CUoMo

 

 

195

200

205

210

215

220

(N.Y.) (1829), 21 Am. Dec. 89 10C Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 3'i C
Nav.Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, '?'.

“The state cannot diminish rights of the people.” ~ Hurtado v. People of the State of
California, 110 U.S. 516.

And, in fact, the US Supreme Court acknowledges that the People are sovereign

'MMMMMMMM end foreign watts wheat
condemn influences persuading sovereign to make the decree." Moscow Fire lns. Co. of
Moscow, Russia v. Ban.lc of New York & Trust Co., 294 N. Y S. 648, 662, 161 Misc. 903.
"Th€ very meaning Of "SOv€r€f`snfy is that t_h_e_decceLaf_taLsateteieti_atetet_len
American Banana Co. v. United FruitCo., 29SCt. 511, 513, 213U.S. 347, 53 L..Ed 826, 19
Ann.Cas. 1047.

“£aaetaaaoaitt€l£i& OfCOurS€» not S“biecf fe lent for it is the_aadiar_aad..taamaa£laa' but

in our system, while sovereign powers are delegated to the agencies of government
sovereignty itself remains with the people, by whom and for whom all government exists and
acts And the law is the dennition and limitation ofpower. . .” - Yick Wo v. Hopl<ins, 118 US
35 6, 320

And, in fact, only a “sovereign” People can ordain and establish a Constitution.13

"We the people of the United States do ordain and establish this Constitution for the
United States of A merica." - Preamble, US Constitution

SELF-EVIDENT TRUTH: lt is by the following ten (X) self-evident documented truths, well-
founded by our founding fathers, that seem to frighten our servants so greatly that they find it
necessary to label the plaintiffs “cop killers”, “terrorists” and deny the plaintiffs’ unalienable right to
be heard, via rule 12. They need to ask themselves, why? Why are they so afraid to answer our demand
for redress of grievances'?'4 Why are they so frightened to allow the plaintiffs to be heard? Why are

they so nightened that they conceal15 our free “qug§_o_f_Lus_ti§_e_undeLN_aMal_Law,” and sell their

unlawful civil courts to the People? It is not the plaintiffs that deny the law. It is the defendants that

deny the law.

 

13 "we the people urine united sales do ordaiii and establish this cansiiiuiiim for the United swiss of America." » Preiimble, Us
Constiu.ition

"' Arnendment I ~ Congress shall make no law prohibiting the right of the people to petition the Goven:unerit for a redress of grievances.
15 18 U.S. Code § 1519: W'hoever knowingly aiters, destroys, mutilates, coneeals, covers up, falsifies, or makes a false entry in any
record, document, or tangible object with the intent to impede, obstruot, or influence the investigation or proper administration of any
matter within the jurisdiction of any department or agency of the United States or any case filed under title ll, or in relation to or
contemplation of any such matter or case, shall be fined under this title, imprisoned not more than 20 years, or both,

MorroN FoR RECoNsroERATIoN PAGE 9 oF 16 VrDuREK -A- CUoMo

 

 

225

230

235

240

I- LAW The definition of Law is that which is laid down, ordained, or established lt is “a rule or
method according to which phenomena or actions co-exist or follow each other and must be
obeyed or be subject to sanctions or legal const-.cjuences.”16 ln our Republic, Natural Law afk/a
Common Law is the Law of the Land by which We the People, by the blessings and mercy of God,
chose to be judged by our peers and not as in Babylon by our servants via legislated law. No judge
or act of congress can alter that which We the PeopIc ordained; to alter is high treason.

E_M_Layy, “the general rule is that an unconstitutional statute, though having the form and
name of law, is in reality no law, but is wholly void and inejective for any purpose, since its
unconstitutionality dates from the time of its enactment... fn legal contemplation, it is as
inoperative as if it had never been passed,.. Since an unconstitutional law is void, the general
principles follow that it imposes no duties, confers no right, creates no oyj’t`ce, bestows no power or
authority on anyone, affords no protection and justifies no acts performed under it... A void act
cannot be legally consistent with a valid one. An unconstitutional law cannot operate to supersede
any existing law. lndeed insofar as a statute runs counter to the fundamental law of the land, (the
Constitution) it is superseded thereby. No one is bound to obey an unconstitutional law and no
courts are bound to enforce it."l?
II - THE SOVEREIGN: Natures God18 is the Sovereign Governor of the universe, the creator of

all things, whose jurisdiction is eternal. even the very souls of man.19 ln the beginning, He vested

man with authority over I-Iis creation and commanded that he subdue.20

 

‘° Koenig v. Flynn, 258 N.Y. 292, 1?9 N. E. ?05.

n Bonnett v. Vallier, 116 N.W, 885, I36 Wis. 193 (1908); NORTON v. SHELBY COUNTY, 118 U.S. 425 (1886).

is Declaratloo of Independence: People assumed among the powers ofthe earth, the separate and equal station to which the Laws of
Nature and of Nature's God entitle them.

1’ lsa 45:5-12 “l am the LORD, and there is none else, there is no God beside me.' lgirded thee, though thou hast not known me.' fhat
they may knawfrom the rising af the sun, and from the west, that there is none beside me. l am the LORD, and there is none else. l_fhrm
the lightl and create darkness.' l make peace, and create evil.' l the LORD do all these thingsl Dt‘op down, ye heavens, join above, and let
the sides pour down righteousness.' let the earth open, and let them bring forth salvatian, and let righteousness spring up together; l the
LORD have created it. Woe unto him that striveth with his Maker:‘ Let the potsherd strive with the potsherds of the earth Shall the clay
say to him that fashioneth it, What makest thou? or thy worlt, He hath no hands? Woe unto him that saith unto his father, What begettest
thou? or to the woman, What hast than brought forth? Thus saith the LORD, the Haly One aflsrael. and his Malcer, Aslt me of things to

MoTloN FoR RECONSI|)ERATION PAGE 10 oF 16 VIDUREK -A- CUoMo

 

 

245

250

255

IlI - THE COVENANT: ln 17'?6, We the People, via America’s foundational document, the

 

Declaration of lndependence, covenanted with Natures God, acknowledging His jurisdiction and

laws and thereby received His blessings of Liberty being “mmgLaILLgmLHj§.”zl

“But whoso iooketh into the perfect law of liberty and continueth therein, he being not a
forgetfui hearer, but a doer of the work, this man shaft be blessed in his deed.” Janies 1:25

IV - THE AUTHORITY: In 1789, We the People, by the aforesaid authority vested in us by God,
ordained and established the Constitution ‘for’ the United States of America, which is the ‘Law of
the Istird,’22 io order to (i) form s more perfect onioo, (2) ostehush_mstice, (3) insure domestic
tranquility, (4) provide for the common defense, (5) promote the general welfare, and (6) secure the

blessings oriiherty.23

V - THE AUTHOR OF LAW: In America, We the People vested by God are sovereign and the
author and source of the Law of the Land. “Sovereignty means that the decree of sovereign makes
law, and foreign courts, afk/a statutory courts cannot condemn, influence or persuade the sovereign
to make the t:lecree.”24 “The people of this State, as the successors of its fenner sovereign, are

entitled to en the rights which fomieny belonged to the sting by his prerogtttivc.”25 Aod, “the state

 

come concerning my sons, and concerning the work of my hands command ye me. t have made the earth, and created man upon it.' t,

even my hands, have stretched out the heavens, and ali their host have l commanded.”

m Genesls 1:26-31 “Let us make man in our imagel after our likeness.' and let them have dominion over the fish of the sea, and over the

fowt of the air, and over the cattleJ and over ail the earih, and over every creeping thing that creepeth upon the earth. So God created
man in his own image, in the image of God created he him,' mate and female created he them And God blessed them, and God said unto

theml Be jimitjith and multipiy, and repienish the earth, and subdue it,l and have dominion over the fish of the sea. and over the fowl of
the airl and over every living thing that moveth upon the earth. And God said, Behoid, 1 have given you every herb bearing seed, which is
upon the face of ait the earth, and every tree, in the which is the fruit of a tree yielding seed,' to you it shall he for meatl And to every
beast of the earth, and to every fowl of the air. and to everything that creepeth upon the earth, wherein there is life, t have given every
green herh_,t?:)r meat.' and it was sol And God saw everything that he had made, and, behoid, it was very good."

l Declaratlon of Iodependence: We hold these truths to be self-evident, that all men are created equal, that they are endowed by their
Creator with certain unalienable Rights, that among these are Lii`e, Liberty and the pursuit of Happiness,-That to secure these rights,
Govemments are instituted among Men, deriving theirjust powers from the consent of the governed
12 Article vl clause 2= nos Cottstittttion, end the laws of the united states which shell he msde in pursuance thereon end en treaties
made, or which shall be made, under the authority of the United States, shall be the supreme law of the land; and the judges in every state
shall be bound thereby, anything in the Constirution or laws of any State to the contrary nomithstanding.

13 Constitutlon - Preamble: "We the people of the United States, in order reform a more perfect union, establish _;`ustice, insure
domestic tranquility, provide for the common defense, promote the general weljhre, and secure the blessings of liberty to ourselves and
our posterity, do ordain and establish this Constitutionj%r the United States ofAmerica."

2‘ Mosoow F‘tre Ins. Co. otMoscow, Russis v. Beoh ofNew roth a Trost Co., 294 N.Y.s. 643, 662, 161 Misc. 903.

25 I_ansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 IOC Const. Law Sec. 298; 18 C Em.Dom. Sec. 3. 228; 3?' C Nav.Wat.
Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.

MoTloN FoR RECONSIDERATION PAGE 11 0F 16 VluUREK »A- CUOMo

 

 

i 260

265

270

cannot diminish the rights of the people.”z6 “Supreme sovereignty is in the people and no authority

can, on any pretense whatsoever, be exercised over the citizens of this state, but such as is or shall

he derived from end pressed by the people ofthis states27

VI -THE CONSTITUTION: We the People ordained and established the Constitution for the
United States of America.28 The People vested Congress with statute making powers29 The People
defined and limited that power of statute making30 The People limited law making powers to
them-selves alone.31 The People did not vest the legislators with law making powers to control our
behavior. The People decide if a law has been breached via Grand Juries. In Natural Law Courts of
Justice, the People are the “judicial tribunal having attributes and exercising functions
independently of the person of the magistrate designated generally to hold it, and proceeding
according to the course of natural iaw.”32 “The constitutions of most of our states assert that all
power is inherent in the people; that they may exercise it by themselves, in all cases to which they
think themselves competent, as in electing their functionaries executive and legislative, and

deciding by a jury of themselves, both fact and law, in all cases in which any fact is involved ...”33

 

26 l-lurtado v. People ofthe State ofCalifornia, 110 U.S. 516.

" NEw voRK conn ~ N.v, CvR. LAw § 21 NY Code - section 2.

13 We the people oi`the United States, in order to form a more perfect union, establish justice, insure domestic tranquility, provide for the
common defense, promote the general welfare, and secure the blessin gs of liberty to ourselves and our posterity, do ordain and establish
this Constitution for the United States of America. Preamblc.

29 Article l Scction l'. ALL LEGISLATIVB POWERS herein granted shall be vested in a Congress of the United States, which shall
consist of a Senate and House of Representatives,

30 Article l Section 8; To make all laws which shall be necessary and proper for carrying into execution the foregoing powers, and all
other powers vested by this Constitution in the government of the United States, or in any department or ohicer thereof`.

3' “Sovereignty itselfis, ot`course, not subject to law, f`or it is the author and source oflaw; but in our system, while sovereign powers are
delegated to the agencies of govemment, sovereignty itself remains with the people, by whom and for whom all government exists and
acts And the law is the definition and limitation of power...” [Yick Wo v. Hopkins, 118 US 356, 3?0 Quotiens dubia interpretatio
libertatis est, secundum libertatem respondendum erit].

32 Jones v. Jones, 188 Mo.App. 220, 1?5 S.W. 22?, 229; Ex parte Gladhill, 8 Metc. Mass., l'il, per Shaw, C.J. See, also, Ledwith v.
Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

33 Thomas JeH`erson, letter to John Cartwright; June 5, 1824.

Mo'rloN son RECONSIBERATION PAGE 12 oF 16 VIDUREK -A- CUoMo

 

 

275

280

285

290

VII-TI:[E REPUBLIC:l_n our Republic, it is not lawful for government to exercise power
without authority and jurisdiction34 to exercise that power. In law authority gives permission and
control over a defined jurisdiction ln Arnerica, the People are sovereign and have authority over
their created government "The very meaning of 'sovereignty‘ is that the decree of the sovereign
makes law."35 “Sovereignty itself is, of course, not subject to legislated law, for it is the author and
source of law; but in our system, while sovereign powers are delegated to the agencies of
government, sovereignty itself remains with the people, by whom and for whom all government
exists and acts And the law is the definition and limitation of power.”$6
VI]I - THE GUARD: We the People through this Constitution empowercd, elected and appointed
servants to guard the same. The Constitution cannot be altered or abolished by the legislative
servants who took an oath to protect it. “Any judge who does not comply with his oath to the
Constitution for the United States wars against that Constitution and engages in acts in violation of

the supreme law of the land. The judge is engaged in acts of treason.?'?”

lX - THE MASTERS: We the sovereign People are free and independent; we have no contract
with any administrative (foreign) court. Thereby, we owe the State nothing and are under no
obligation that would require the People to seek leave from any servant who has no jurisdiction or
authority over We the People. We are not “subjects of the state”38 but the “masters thereof.”

“Stand fast therefore in the liberty wherevvith Cltrist horn made us ji‘ee, and be not
entangled again with the yoke ofbona’age.” Gal 5:1

 

34 "Urtder federal Law, which is applicable to ali sraies, the U.S. Sapreme Court stated that "if a court is without authority, its judgments
and orders are regarded as nalliiies. T?rey are not voidable but simply void, and form no bar to a recovery songh!. even prior to a
reversal in opposition to thern. litey constitute no justification and all persons concerned in executing such judgments or sentences are
consideredl in iaw, as trespassers.“ - Basso v. UPL, 495 F. 2d 906; Brook v. Yawkey, 200 F. 2d 633; Elliot v. Piersol, l Pet. 328, 340,
26 U.S. 328, 340 (1828).

35 Amerieen name ce. v. united Fmit Ce., 29 s.ct. 511, 513,213 U.s. 341 53 L.Ed. 326, 19 Ann.ces. 1041

36 Yiek we v. Hepie'ne, 113 us 356, 3?0.

” Ceeper v. Aeren, 353 u.s. i, 78 s. Cc. 1401 (1953)

38 “lr is tile public policy ofthis stale that public agencies exist to aid in the conduct ofihe people‘s business..., lite people ofihis state do
nor yield their sovereignty to the agencies which serve thern. ...ar the Revolation, the sovereignty devolved on the people.' and they are
truly the sovereigns of!he coaniry, but they are sovereigns without subjecrs...with none to govern but themselves..." - CHISHOLM v.
GEORGIA (US} 2 Dall 419, 454. l L Ed 440, 455 @DALL (1?93) pp47l-4'l2

Mo’rloN FOR RECoNSlDERATIoN PAGE 13 oF 16 VIDUREK -»A- Cquo

 

295

300

305

X - THE SPIRIT OF LAW: Unalienable Rights being, the expression of Liberty, are the spirit of

 

Natural Law, the Law of our Creator, and not of man. All Law is to be tried in light of our Liberty
(unalienable rights). Any law repugnant to that spirit is by nature’s Creator “Null and Void.” To
deny Natural Law is to deny the Constitution and thereby Liberty. Any servant who resists these
truths “Wars against the Governor of the Universe, Wars against the Constitution39 and Wars
against the People.”
NATURAL LAw is written in the hearts of men.40 It is a process of maxims and common sense and is
very easy to see and grasp by the common person. Whereas, BAR attomeys, who are trained in civil
and criminal law founded upon Babylonian law, use statutes to construct statutory prisons to control
the behavior of the masses via fines and incarceration which have no part in Natural Law and operate
under USC Title 18 whose jurisdiction is maritime41 The Lord warned us, that lawyers reject the
counsel of God42 and that they place upon men burdens grievous to be endured while they place
themselves above the burdens (repugnant law),'43 by controlling our courts, while they are never held
accountable even to their own laws. The Lord went on to say that they take away the key of
knowledge, thereby, preventing many from entering into the Realm of Truth.44
REPUBLlCS: Cuba, China, Russia and many other countries arc republics under a constitution, but
what makes our republic different from any other are four things. (1) We have government by consent,
(2) We the People authored our Constitution and maintain our status above it, (3) in order to prevent

misconstruction or abuse of its powers, We the People have a Bill of Rights by which all government

 

39 Any judge who does not comply with his oath to the Constitution of the United States wars against that Constitution and engages in
acts in violation of the supreme law of the land. The judge is engaged in acts of treason, [Cooper v. Aaron, 358 U.S. l, 78 S, Ct. 1401
(1958)]

40 Romans 2;14-15 When the Gentiies, which have not the law, do by nature the things contained in the law. these, having not the law,
are a law anto themselves Which show the work of the law written in their hearts, their conscience also bearing wirness, and their
thoughts the mean while accusing or else excusing one another;

‘" Chapter 1 - General Provisions USC Title 18 §’l Special maritime and territorial jurisdiction ofthe United States delined. The term
"special maritime and territorialjurisdiction ofthe United States", as used in this title includes...

42 Lu.lte '1":30 But the Pharisees and lawyers rejected the counsel of God

43 Lul<e 11:46 And he said, Woe unto you also, ye lawyersl for ye lade men with burdens grievous to be bome, and ye
yourselves touch not the burdens with one of your fingers

44 Luke 1 1:52 Woe unto you, lawyers! t`or ye have taken away the key of knowledge:

MoTioN FoR RECoNsIoERATIoN PAGE 14 oF 16 VlDuREK -A- CUoMo

320

325

action is judged, and most importantly (4) We are “One Nation under God indivisible, with liberty and
justice for all.”

If the People are under the thumb of government via statutes, it is impossible to have government by
consent, it is impossible to maintain our status above govemment, it is impossible to exercise our
liberties, it is impossible to have a nation under God if government supersedes His Law and it is
impossible to have courts of justice if they are concealed and replaced with statutory courts.

This very case proves the aforesaid. The People are forced to “PAY” for justice in courts that are not
justice but the will of the state, justice is construed by legislation, rights are limited and ignored, we are
held subject to statutes and our rights are called civil or privileges and not unalienable. Government
has become what our founding fathers feared!

Liberty requires freedom from government interference This is America’s great achievement George
Washington called the American political ideal, "T?ie Great Experiment." Contemporary English
historian Paul Johnson writes, "T?ie creation of the United States is the greatest of oil human
adventures." And Thomas iefferson warns us that, "An enlightened citizenry is indispensable for the
proper functioning of a republicl Self-government is not possible unless the citizens are educated
suyj'iciently to enable them to exercise oversightl it is therefore imperative that the nation see to it that
a suitable education be provided for all its citizens. .. Our liberty can never be safe but in the hands of
the people themselves.”

JURISDICTION: Plaintiffs opened a court of record which is to proceed according to Natural Law;
see “civil cover sheet” #440(a) unalienable rights and Statement of Jurisdiction; see Action at Law
lines 5-6, 11-12 and 49-56. Whereas, Magistrate Judge Christian F. Hurnmel refused plaintiffs a Court
of Justice, under Natural Law by concealing courts of record and charging a fee, see order dated Apn'l

26, 2018, document 15 and is therefore in bad behavior45 and must recuse himself

 

45 Article III Section l. ...Thejudges, both ofthe supreme and inferior courts, shall hold their offices during good behaviour...
MoTloN FOR RECoNleERATIoN PAGE 15 oF 16 VanREK -A- CUoMo

 

IN CLosu~tG= Plainarrs have an unalienable right to be heard, without rees,“é in a court of nance
under Natural Law and not civil law (statutory). Nevertheless, plaintiffs have more than met the
335 requirements of Rule 12 and categorically deny defendants’ motion to dismiss for lack of any grounds
Finally, “F ederal courts must construe prose complaints liberally, and such complaints are held to less
stringent standards than those drafted by attorneys.”H And, “Every final judgment shall grant the

relief to which the party in whose favor it is rendered is entitled even if the party has not demanded

such relief in his pleadings."48

340 Wherefore; plaintiffs, move this panel to reinstate this case that was dismissed by Judge Mae A.
D'Agostino, in error `And remove Judge Mae A. D‘Agostino and Magistrate Judge Christian F.

Hurnmel from this case for bias.

  
   

__saat, _-

   
 
     
 
   

_»//; 4
,..»»zr,//,/"
'hn durek, et al

   
 

345

NOT Y

ln New York State, Dutchess County, on Ogl;;§g[ §§ , 2018 before me, the undersigned Notary Public,
350 personally appeared John Vidurek, to me known to be the living man described herein, who executed the
forgoing instrument, and has sworn before me that helshe executed the same as histher free-will act and deed.

   
    
 
 

 
 

JOHN il SENGHAK
purina - stare or New vera
'HO. Q18E6350139

` _ ss County
` y M%Ynglims Nov 7. 2020

   

 

355

      

 

45 American Jurisprudence (Constitutional Law) §326; F`ree Justice and Open Courts; Remedy for All Injuries.- ln most of the state
Constitutioas there are provisions, varying slightly in terms, which stipulate that justice shall be administered to all without delay or
denial, without sale or ptejudice, and that the courts shall always be open to all alike These provisions are based largely upon the Magna
Charta, chap. 40, which provides; “We will sell to no man. We will not deny to any man either justice or right.” The chief purpose of the
Magna Chana provision was to prohibit the King from sellingj`ustice by imposing fees on litigants through his courts and to deal a death
blow to the attendant venal and disgraceful practices of a corrupt judiciary in demanding oppressive gratuities for giving or withholding
decisions in pending causes. lt has been appropriately said that in a free government the doors of litigation are already wide open and
must constantly remain so. The extent of the constitutional provision has been regarded as broader than the original confines of Magna
Charta, and such constitutional provision has been held to prohibit the selling of` justice not merely by magistrates but by the State itself.
Therefcr a denial ofaccess into the Peoples courts’ ofjustice for refusing to pay a fee would be a violation of plaintiffs unalienable right
of due process protected under V Amendrnent.

`" Bush v. City ofPhiladelphia, 367 F.Supp.2d 722,?25 (E.D. Pa. 2005). See also Fields v. Blake, 349 F.Supp.2d 910, 915 (E.D. Pa.2004)
43 U.S. V. WHITE COUNTY BRIDGE COMMISSION (1960), 2 Fr Serv 2d lO'i, 2?5 F2d 529, 535,

Moi‘loN FoR RECoNleERATIoN PAGE 16 oF 16 VIDUREK -A- CUoMo

 

    

     

      
 

   

dog <EE.¢F mE,$ 5a

mae >=c§w. mean 559
_ 536 _cEFZos. dear _~Mwm
__
b . mm m.wmwwqm< a>_o
ll__u_w_.__ worn nunn :n_n_m l......_n_m _…Z._.E

»QPQN

IMquZ._ ._aamu.ou

gains Cm §§on Oo.o§ __ .i
Zo~.%o§ guzman ow 202 %o~.w
new W_.oma€m%

_, §§
>=s§ Z<. SNS-~£ swama@m%,…a§. aaa

l\\».\.t\¥

Dm®m,< mo

             
  
       

    

  

awardsme denno __.:.?,£_,.r..,,§=._.£._a___w_=..§,=_,..:£.__~_.w_._“
c .II l1 .1¢

 

 

